Dissenting Opinion by ‘
Appleton, O. J.
This is an action of assumpsit for supplies furnished certain paupers named Gordon or Gonyea, who the plaintiffs claimed had acquired a settlement in the defendant town by a residence there of five years between 1842 and 1869.
• This was denied by the defendants.
Upon this issue the plaintiffs offered the following-letter sent by one of the overseers of the poor of Oldtown to one of the overseers of the poor of Fairfied.
"Oldtown, February 25, 1877.
Mr. Totman, Dear Sir, I received your bill of supplies for the Gonyea family. I think it is a little large. When I was at your place the second day of January, you had furnished about twenty dollars to the whole family of nine, five of them belong- to us and four to you; that would be about twelve dollars and fifty cents for us. Now eight weeks and two days since at two dollars per week, would be about sixteen dollars and seventy cents, which would make twenty-nine dollars and twenty cents. That is the way I make it. There is one boy that we do not take. Please answer if I am not right. *
Yours truly, A. C.' Brown.”
To the admission of this letter the defendants except.
The letter relates to past transactions. It is not an answer to any notice given by the plaintiff town. It has no relations to any supplies embraced in this suit. ■ It is not shown to have been authorized or ratified by the official associates of the writer.
This evidence was hearsay. It will hardly be contended that if the plaintiffs had offered of the oral declarations of Brown identical in terms with his letter that they would have been received. Dartmouth v. Lakeville, 7 Allen, 285 ; New Bedford v. Taunton,
*5799 Allen, 207. Brown was a competent witness and if the facts stated in the letter were relevant and material the defendant had a right to their delivery under the sanction of an oath and to the privilege of cross-examination. It is immaterial whether the hearsay declarations of Brown were oral or reduced, to writing.
If it be urged that Brown was an officer of the town still nothing is better settled than that the declarations of an agent as. to past transactions are not admissible. Burnham v. Ellis, 39 Maine, 319. His narrations of the past are not receivable. He-can no more admit away the rights of the town, than any other agent can admit away the rights of his principal. Corinna v. Exeter, 13 Maine, 321.
The cases cited do not sustain the admission of hearsay evidence.
In Harpswell v. Phippsburg, 29 Maine, 313, it was held within the scope of the official powers of overseers of the poor to-settle and pay claims against their town for supporting paupers. In Fayette v. Livermore, 62 Maine, 229, the court held that one overseer might make a personal examination as to the necessity of supplies and that if his conclusions were ratified and affirmed by his associates, supplies furnished by his order and the furnishing ratified by his associates would constitute a furnishing by the town. It is not necessary that a majority of the overseers should make a personal examination of the necessity for supplies. They may act upon the information of one of their fellows. Smithfield v. Waterville, 64 Maine, 413 ; Linneus v. Sidney, 70 Maine, 115. In Norridgework v. Madison, 70 Maine, 174, evidence of payments for pauper supplies.after notice and-without denial of liability on the part of the town so paying was held admissible. In Weld v. Farmington, 68 Maine, 305, the instructions were that the acts of town officers bind their town only when acting within the scope of their duty; that the statute requires overseers of the poor to relieve a person found destitute in their town at the town’s expense ; that when thus acting, their acts bind the town. In that case a record of town orders given by the overseers of the poor for the support of a pauper were held admissible. The evidence was received because it was fhe action *580of town officers while in discharge of their duty. But that case •furnishes no justification for the admission of a letter written by one of a board without the authority of his associates and not in the discharge of any official duty and containing merely a narrative of past events.
In no case has it been held that the declarations whether oral or written of an overseer, who was a competent witness, as to past transactions, were admissible. The ordinary and effective securities of an oath and cross-examination are wanting. The report negatives any phase of the case, in which such testimony could be admissible.
To determine whether the admission of this evidence was authorized resort must be had to the case as reported and not to conjecture. If from the facts as reported and from the necessary inferences from those facts, nothing appears to justify the admission of the evidence; it should have been rejected. In this •case there is nothing which will sustain its admission. It is not for the court to sanction the admission of evidence, which, upon •the case as reported is manifestly hearsay and illegal, because it may be guessed or imagined, that, upon some possible and undisclosed state of facts, it might be legally receivable.
Peters, J., concurred.